The only cause of action stated in the complaint is one for injuries sustained by reason of a claimed defect in the planking on a bridge over the tracks of the defendants, The Trustees of the New York, New Haven and Hartford Railroad Company.
Section 3675, General Statutes, Revision of 1930, imposes the duty of keeping in repair "the surface of the highway, including the planking or other surface material of the highway upon such structure," on the Railroad Company.
Section 1411 of the General Statutes, Revision of 1930, imposes the duty of repairing highways and bridges on the municipality only when such duty shall not belong to some particular person.
It is clear therefore, that the obligation to keep the highway in repair at the place where the plaintiff was injured was on the Railroad Company and not on the City of New Haven. *Page 194
Coletti vs. Bridgeport, 103 Conn. 117.
Inasmuch as Section 1420 of the General Statutes, Revisionof 1930, authorizes actions for damages caused by a defective road or bridge only against "the party bound to keep it inrepair" and inasmuch as there is no common-law liability on a municipality for such damages, it is clear that this plaintiff has no cause of action against the City of New Haven.
   For the foregoing reasons, the demurrer is sustained.